Order reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Memorandum. ' The complaint alleges in both causes of action that cotemporaneously with plaintiff’s purchase of the corporate stock of the Austin & Rowley Cold Storage Company, defendant executed and delivered to plaintiff a written guaranty to the effect that the Lyndonville Ice & Cold Storage Company and Irving G. Rowley would redeem the stock for plaintiff and that plaintiff relied upon the guaranty when he bought the stock. The complaint further alleges that the representations in the guaranty were false and fraudulent and alleges scienter, reliance by plaintiff, refusal of said corporation and Rowley to redeem upon due demand and damage. Consideration for the guaranty as and when made was sufficient and the complaint is a good pleading. All concur.